Citation Nr: 1410230	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  11-00 077A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri


THE ISSUE

Entitlement to Dependents' Educational Assistance (DEA) benefits under 38 U.S.C. Chapter 35, to include whether an April 2003 decision contained clear and unmistakable error (CUE).


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to July 1974.  The appellant is his daughter.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 decision of the Education Center at the St. Louis, Missouri, RO.  The Board has not only reviewed the Veteran's physical claims file but also the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to insure a total review of the evidence.  


FINDINGS OF FACT

1.  The appellant filed an original claim for DEA benefits in March 2003.

2.  In April 2003, the RO issued a decision denying DEA benefits, notice of which was sent to the appellant in April 2003 with notice of appellate rights.

3.  The appellant did not respond with disagreement or additional evidence within one year of the notice of the April 2003 decision.

4.  The April 2003 decision was not based on the evidence then of record, resulting in factual and legal error which was not a reasonable exercise of rating judgment; but for the factual and legal error, the outcome would have been manifestly different and DEA benefits would have been granted.

5.  The appellant was born in January 1980.

6.  The Veteran's combined service-connected disability rating was 90 percent with a total disability rating due to individual unemployability (TDIU) from August 3, 2001 to March 1, 2004.

7.  The Veteran's combined service-connected disability rating was made permanent and total effective August 7, 2006.

CONCLUSIONS OF LAW

1.  The April 2003 decision to deny DEA benefits was clearly and unmistakably erroneous, and should be reversed.  38 U.S.C.A. §§ 3510, 5109A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104, 3.105, 21.3041 (2002 & 2013).

2.  The criteria for eligibility for DEA benefits have been met as of August 3, 2001 and prior to March 1, 2004.  38 U.S.C.A. §§ 3501, 3512 (West 2002 & Supp. 2013); 38 C.F.R. §§ 21.3040, 21.3041 (2002 & 2013).

3.  The criteria for basic eligibility for DEA benefits have not been met on and after March 1, 2004.  38 U.S.C.A. §§ 3501, 3512 (West 2002 & Supp. 2013); 38 C.F.R. §§ 21.3040, 21.3041 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board must address several points of law not considered by the RO.  Education benefits may be pursued on a CUE basis many years after expiration of the delimiting date.  See Mays v. Shinseki, 25 Vet. App. 256, 260 (2012).  When read sympathetically, the appellant's submissions raise a claim to revise an April 2003 decision on the basis of clear and unmistakable error (CUE), as will be discussed below.  Although this claim of CUE was apparent from the record, the RO did not address it.  Under the "implicit denial" rule, in certain circumstances, a claim for benefits will be deemed to have been denied, and, thus, adjudicated even if VA did not expressly address that claim in its decision.  Deshotel v. Nicholson, 457 F.3d 1258, 1262 (Fed. Cir. 2006).  When a RO decision "discusses a claim in terms sufficient to put the claimant on notice that it was being considered and rejected, then it constitutes a denial of that claim even if the formal adjudicative language does not 'specifically' deny that claim."  Ingram v. Nicholson, 21 Vet. App. 232, 255 (2007).  The RO held that the Veteran had not been in receipt of a permanent and total disability rating prior to August 7, 2006, which is the crux of the appellant's contentions and the ultimate question in the CUE claim.  As will be discussed, the facts alleged by the appellant implicate both her current and prior claims and the Board cannot properly address the appellant's current efforts to receive DEA benefits without addressing the evidence pertinent to her original claim.  Thus, although the RO did not expressly address CUE in the April 2003 decision in the decision on appeal or statement of the case, the issue of CUE was implicitly adjudicated and the Board has jurisdiction.  Adams v. Shinseki, 568 F.3d 956, 964 (Fed. Cir. 2009); Cogburn v. Shinseki, 24 Vet. App. 205, 212 (2010).  Moreover, the Board's determination as to the CUE issue is fully favorable to the appellant and no prejudice comes to her by the Board's action.  Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).

VA also has duties to notify and assist claimants in substantiating their claims for DEA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 21.1031, 21.1032, 21.3030 (2013).  In this case, the relevant facts are not in dispute.  The provisions pertaining to VA's duties to notify and to assist do not apply to a claim if resolution of that claim is based on legal interpretation, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCPREC 2-2004.  There is no possibility that any additional notice or development would aid the appellant in substantiating her claim because the March 2003 claim is fully granted and the 2004 and 2009 claims must be denied as a matter of law.  Thus, any deficiency of notice or of the duty to assist constitutes harmless error.

Legal Criteria for DEA Benefits

In relevant part, DEA benefits under 38 U.S.C. Chapter 35 provide benefits to eligible children, between the ages of 18 and 26, of veterans who are rated permanently and totally disabled by service-connected disability.  38 U.S.C.A. § 3512; 38 C.F.R. §§ 21.3040, 21.3041.  The appellant filed multiple claims for DEA benefits, received by VA in March 2003, June 2004, and November 2009.  To resolve the appeal, the Board will address the March 2003 claim before the June 2004 and November 2009 claims.  

March 2003 Claim for DEA Benefits

The appellant brought her first claim for DEA benefits in 2003.  The claim was denied in an April 2003 decision.  The appellant was notified of the decision in April 2003.  The notice letter included a VA Form 4107, which provides notice of procedural and appellate rights.  The appellant did not respond and no additional evidence was received within one year of notice of the adverse decision.  The April 2003 decision became final.  38 U.S.C.A. § 7105.

A decision of a duly constituted rating agency or other agency of original jurisdiction will be final and binding on all VA field offices as to conclusions based on evidence on file at the time VA issues written notification of such.  38 C.F.R. § 3.104(a).  Previous determinations, which are final and binding, will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior decision will be reversed or amended.  38 C.F.R. § 3.105(a).  

The Board concludes that the April 2003 denial of DEA benefits was based on CUE.  The April 2003 decision was not based on the evidence then of record, resulting in factual and legal error which was not a reasonable exercise of rating judgment; but for the factual and legal error, the outcome would have been manifestly different and DEA benefits would have been granted.

At the time of the April 2003 denial, the record demonstrated that the appellant was the child of the Veteran, had reached age 18, but not yet age 26, and that the Veteran was in receipt of service connection for several disabilities with a combined disability rating of 90 percent and a TDIU.  A TDIU is a total rating, which is permanent unless modified by specific adjudicatory action by a RO.  This met the eligibility requirements for DEA benefits at the time.  38 U.S.C.A. § 3512; 38 C.F.R. §§ 21.3040, 21.3041(a).  

The RO denied DEA under the belief that the Veteran was not in receipt of a permanent and total rating.  This finding was made based on a computer entry drawn from the Compensation and Pension Master Record program.  The appellant submitted letters dated December 2001, January 2002, and March 2002 in association with her 2009 claim to the effect that the Veteran had a 100 percent service-connected disability rating prior to August 2006.  These letters were created by VA, identify the Veteran, and indicate that he had a 100 percent service-connected disability rating.  Review of the Veteran's "Virtual VA" records shows that the VA Compensation and Pension Service had in fact awarded a TDIU effective August 3, 2001, which was not reflected in the Master Record considered by the Education Service.  

Although the Compensation claims file was not physically present before the Education Service, relevant records in possession of VA are constructively before the adjudicator.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The correct facts were not before the RO at the time of the April 2003 DEA decision.  The RO relied on incorrect facts to commit factual and legal error which was undebatable, did not exercise reasonable judgment, and this resulted in a denial of DEA eligibility manifestly different had the error not been made.  The Board concludes that the April 2003 decision must be reversed.  38 C.F.R. §§ 3.105, 21.3041; Grover v. West, 12 Vet. App. 109, 112 (1999).  Basic eligibility to DEA benefits is established as of August 3, 2001, the date the Veteran's permanent and total rating was assigned.

For these reasons, the Board concludes that the appellant in this case was unmistakably eligible for DEA benefits from August 3, 2001 to March 1, 2004, although she did not file a claim for DEA benefits until March, 2003.  Such denial of eligibility for the period from March 2003 to March 1, 2004 was in error, and will be reversed.  Generally, the basic eligibility for DEA benefits ends at age 26 and may not be extended beyond an eligible person's 31st birthday except to complete an education term (see 38 C.F.R. § 21.3040(d); however, in this case, the exception to such general rule is a required remedy due to the mistaken denial of eligibility from March 2003 to March 1, 2004 due to clear and unmistakable error.  Although the appellant was born in 1980, and reached her 31st birthday in 2011, the Board's instant decision is that the appellant was eligible for DEA benefits for a period from August 3, 2001 to March 1, 2004, and filed a claim for such benefits in March 2003.  Because a finding of clear an unmistakable error includes the remedy of a reversal of the denial and grant of the 2003 application, the finding of clear and unmistakable error effectively tolls the running of the March 2003 to March 2004 eligibility period until when the appellant receives notice (when implementing this Board decision) of eligibility for DEA benefits.  Because of the finding that denial of the March 2003 application was based on clear and unmistakable error on the part of VA, the Board's conclusion that DEA benefits were warranted based on the March 2003 application does not violate the rule of paying benefits to a beneficiary after her 31st birthday because of the commission of CUE encompasses the authority to remedy this past error by reversing the denial of the March 2003 claim and now granting the period of eligibility.  

June 2004 and November 2009 Claims for DEA Benefits

A claimant who successfully advances a claim for CUE in a prior benefits decision is entitled to benefits as if the earlier decision had been made correctly.  Satchel v. Derwinski, 1 Vet. App. 258, 260 (1991).  The Board must address the effect of the CUE finding on the appellant's downstream claims.  See Pirkl v. Shinseki, 718 F.3d 1379, 1382-83 (Fed. Cir. 2013).  

The appellant filed a second claim for DEA benefits in June 2004.  An undated letter, which the RO identified as having been sent in August 2004, denied the claim, stating that the file had been reviewed again and no change was warranted.  This letter did not include notice of the appellant's appellate rights.  While there is a time limit for filing a notice of disagreement following a RO decision, the failure to provide complete notice of denial, to include notice of appellate rights, tolls the period for filing a notice of disagreement.  See 38 C.F.R. § 20.302 (2013); Hauck v. Brown, 6 Vet. App. 518, 519 (1994) (failure to provide adequate notification of denial tolls the period to file a notice of disagreement).  The August 2004 decision did not become final.  The instant appeal purportedly arises from a third, November 2009 DEA claim, but is actually on appeal from the August 2004 decision.

A statutory eligibility period may be stayed while a claimant pursues a statutory right to appeal the denial of benefits.  Andrews v. Shinseki, 26 Vet. App. 193, 198 (2013) (addressing a 12 year eligibility period for VA vocational rehabilitation and employment benefits).  Where CUE is found after expiration of a delimiting date and a statutory eligibility period stayed, a finding of CUE allows VA to award benefits to which the claimant would have been entitled had the original decision been made correctly.  

The period of DEA eligibility generally ends on the earlier of the child's 26th birthday or the date the veteran is no longer permanently and totally disabled.  38 C.F.R. § 21.3041(a).  The record reflects that the VA Compensation Service terminated the Veteran's total rating effective March 1, 2004.  In a 2008 rating decision, the Compensation Service later assigned a total rating effective August 7, 2006.  The Board concludes that the basic eligibility period for DEA benefits for a dependent of the Veteran, including the appellant, ended on March 1, 2004 as a matter of law.  Id.  

To reestablish the appellant's entitlement to DEA benefits, the Veteran needed to be rated as permanently and totally disabled.  The Veteran's permanent and total service-connected disability rating was effective August 7, 2006.  No person is eligible for educational assistance who reached his or her 26th birthday on or before the effective date of a finding of permanent and total service-connected disability.  38 C.F.R. § 21.3040(c).  The appellant reached her 26th birthday in January 2006.  The Board concludes that the appellant was not entitled to DEA benefits after March 1, 2004 as a matter of law.  38 C.F.R. § 21.3040.  The June 2004 and November 2009 claims for DEA benefits must be denied for lack of legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

The April 2003 decision, which contained clear and unmistakable error, is reversed to reflect a grant of DEA benefits based on a March 2003 claim for benefits, and basic eligibility for DEA benefits for a period on and after August 3, 2001 and prior to March 1, 2004 is granted; basic eligibility for DEA benefits based on a period on and after March 1, 2004 is denied.  



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


